PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,376,030
Issue Date: 2019 Aug 13
Application No. 16/107,254
Filing or 371(c) Date: 21 Aug 2018
For: Wheeled Tote 

:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.78(c) filed September 1, 2020, to accept an unintentionally delayed claim under 35 U.S.C. 119(e) for the benefit of a prior-filed provisional application in above-identified issued patent by way of Certificate of Correction. 

The petition under 37 CFR 1.78(c) is GRANTED.

A review of the record indicates petitioner did not make a proper benefit claim to the prior-filed provisional application as required by 35 U.S.C. 119(e) and 37 CFR 1.78 in an application data sheet (ADS) within the time period provided by 37 CFR 1.78(a)(4). The underlying application issued as Patent No. 10,376,030 on August 13, 2019. Therefore, the appropriate avenue of relief for adding or correcting a claim for benefit of a prior-filed nonprovisional application after issuance of the application into a patent is by way of a grantable petition under 37 CFR 1.78(c), accompanied by the petition fee as set forth in § 1.17(m), a corrected ADS in compliance 
§ 1.76(c), a request for a Certificate of Correction, and a Certificate of Correction fee. See MPEP 1481.03(II).

With the present petition, petitioner submitted a $1000.00 petition fee, a corrected ADS in compliance with 37 CFR 1.76(c) containing a benefit claim to the prior-filed nonprovisional application, a proper statement of unintentional delay, a completed Certificate of Correction form, and a $150.00 certificate of correction fee.  

As the present petition satisfies the requirements to add or correct a reference to a prior provisional application in a patent via a Certificate of Correction, the Office accepts the benefit claim under 35 U.S.C. 119(e) as unintentionally delayed. Therefore, it is appropriate for petitioner to add or correct the claim under 35 U.S.C. 119(e) for benefit of the prior-filed provisional application via Certificate of Correction.  

A corrected Filing Receipt, which includes the claim for benefit of the prior-filed provisional application, accompanies this decision on petition.  


see MPEP 211.01 et. seq.) have been met. This acceptance should not be construed as meaning that any claim in this patent is entitled to the benefit of the prior-filed application(s). See MPEP 211.05 for more information regarding entitlement to domestic benefit.  

This application is being referred to the Certificates of Correction Branch for processing the request for a Certificate of Correction in accordance with this decision.

Any inquiries concerning this decision may be directed to the undersigned at (571) 272-3231.  

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        


Enclosure:  Corrected Filing Receipt